Citation Nr: 0629031	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.	Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for impotence, to 
include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claims for service connection for 
hypertension and impotence, to include as secondary to 
service-connected diabetes mellitus.  The RO issued a notice 
of the decision in July 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month; he specifically 
disagreed with the RO's denial of secondary service 
connection for hypertension and impotence.  Subsequently, in 
October 2003 the RO provided a Statement of the Case (SOC), 
and thereafter, in November 2003, the veteran timely filed a 
substantive appeal.  In February 2005 the RO issued a 
Supplemental Statement of the Case (SSOC).  Following a Board 
remand in December 2005, the RO issued another SSOC in June 
2006.

Although the veteran initially had requested a hearing on 
this matter before a Decision Review Officer, in March 2004, 
he withdrew that request.

In the December 2005 remand noted above, the Board instructed 
the RO to insure compliance with the Veterans Claims 
Assistance Act (VCAA) and readjudicate claims for service 
connection for hypertension and impotence on direct 
incurrence and secondary bases.  The RO did not address the 
question of service connection on a direct incurrence basis 
for either claim.  However, it is clear that the veteran's  
statements initiating his claims for service connection, his 
NOD and subsequent written argument, to include the briefs 
from the veteran's representative (see, e.g., statements 
dated in October 2005 and June 2006), that the veteran's 
appeal is limited to the RO's denial of secondary service 
connection.  Under these circumstances, the RO does not have 
to implement corrective procedures and the Board may proceed 
with its appellate review.




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims for secondary service 
connection for hypertension and impotence and has notified 
him of the information and evidence necessary to 
substantiate the claims addressed in this decision.

2.	The medical evidence of record shows that diagnoses of 
hypertension and impotence predate the initial diagnosis 
of Type 2 diabetes mellitus in March 2003; the 
preponderance of the competent evidence weighs against a 
finding that the veteran's service-connected diabetes 
caused or aggravated his hypertension or impotence.


CONCLUSIONS OF LAW

1.	The veteran's hypertension is not proximately due to or 
the result of his service connected diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.310(a) (2005). 

2.	The veteran's impotence is not proximately due to or the 
result of his service connected diabetes mellitus.  
38 U.S.C.A. §§  5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (1) a current (claimed 
as secondary) physical or mental disability shown by medical 
evidence; (2) an already service-connected disability; and 
(3) that the service-connected disability either caused or 
aggravated the current (claimed as secondary) disability.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, as well as its obligation 
to help attain private records, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his secondary service connection 
claims renders moot any question about a disability rating 
and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 2003 RO decision that is the subject of this appeal in 
its January 2006 letter.  However, the Board determines that 
the veteran did not suffer prejudice as a result of this 
defect in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran was afforded 
a VA examination in May 2003, which was thorough in nature 
and adequate for the purposes of deciding these claims.  The 
examination report includes an opinion as to whether there 
was a causal relationship between the veteran's service-
connected diabetes and his hypertension or impotence.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Law and Regulations
a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III.  Analysis 
The Board finds that the preponderance of the evidence weighs 
against the veteran's claims of secondary service connection 
for hypertension and impotence, as the evidence of record 
does not establish that his service-connected diabetes caused 
or aggravated either disorder at issue.

a. Factual Background
Private medical notations, spanning March 1996 to March 2001, 
reveal the veteran's hypertension diagnosis and medication 
used to treat this disease.  Additionally, in July 1997 the 
veteran received a diagnosis of erectile dysfunction and an 
August 1997 private medical note discloses that the veteran 
was being treated for this disorder.  An April 1998 note also 
assessed the veteran as having erectile dysfunction, and 
further indicated that the veteran was impotent as secondary 
to alcohol use.  

In a March 2003 correspondence from the veteran's private 
physician, Dr. J.A.S., he stated that the veteran "was 
recently found to have evidence of diabetes mellitus, type 
2," for which the veteran began receiving medical treatment.  

In a VA examination report dated May 2003, the clinician 
noted that the veteran had received a diagnosis if diabetes 
mellitus, type 2 from his private physician approximately 3 
months before.  The examiner also stated that the veteran had 
had hypertension for the past 2 to 3 years.  After a physical 
examination, the VA examiner, like Dr. J.A.S., diagnosed the 
veteran with diabetes mellitus, type 2.  In addition, he 
diagnosed the veteran with mild hypertension, unrelated to 
diabetes because it preceded the diagnosis of diabetes, as 
well as impotency, secondary to hypertension medications.  

b. Discussion
In the instant case, the veteran has satisfied the first 2 
prongs of the secondary service connection test for both 
claims:  The evidence of record, specifically the May 2003 VA 
examination report, demonstrates that he has the current 
(claimed as secondary) disabilities of hypertension and 
impotence, and has service-connected diabetes mellitus, type 
2, effective from the date of diagnosis in March 2003.  38 
C.F.R. § 3.310(a); accord Allen, 7 Vet. App. at 448.  
Accordingly, the only questions remaining pertains to the 
third prong of this test, namely, whether the veteran's 
service-connected diabetes proximately caused or aggravated 
his hypertension and impotence.

The Board determines that a preponderance of the evidence 
weighs against the veteran's claims, as it does not show that 
his hypertension or impotence was caused or aggravated by his 
service-connected diabetes.  The veteran's first documented 
diagnosis of hypertension occurred in March 1996, 
approximately 7 years before his March 2003 diagnosis of 
diabetes mellitus.  The May 2003 VA examiner noted the 
respective time frames of these two diagnoses and explicitly 
determined that the veteran's hypertension was unrelated to 
his diabetes.  Similarly, the veteran received a diagnosis of 
impotence and erectile dysfunction as early as 1997 and 1998, 
at least 6 years prior to his diabetes diagnosis, and there 
is no evidence indicating that his diabetes mellitus 
aggravated this disorder.  As the veteran's diagnoses of 
hypertension and impotence preceded the diagnosis of diabetes 
mellitus, and because the only competent opinion addressing 
the question of whether his diabetes caused or aggravated 
either disorder weighs against the contended causal 
relationships, the veteran's secondary service connection 
claims must be denied.      


IV. Conclusion 
For the reasons stated above, the Board finds that secondary 
service connection is not warranted.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus is denied.

Service connection for impotence secondary to service-
connected diabetes mellitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


